Citation Nr: 1815259	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reopened and denied the issue of entitlement to service connection for posttraumatic stress disorder (PTSD). 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  Subsequently, in an August 2017 decision, the Board recharacterized the issue as indicated on the title page, then reopened and remanded the issue for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development before the Board's adjudication.  

In August 2017, the Board remanded the claim to afford the Veteran a VA examination and obtain an adequate opinion regarding the etiology of the Veteran's acquired psychiatric disability.  Although a VA opinion was obtained in November 2017, it is inadequate and an addendum opinion is necessary.

The November 2017 VA examiner states that "[A]t this time the Veteran meets diagnostic criteria" for persistent depressive disorder, refers to the findings of the Veteran's previous April 2012 VA examination and determined that persistent depressive disorder is less likely related to conceded in-service events and more reliably connected to financial, familial, and health related problems unrelated to his active service.  The November 2017 VA examiner also noted the previous PTSD diagnosis as noted on the April 2014 private psychological assessment, but stated that the diagnosis was based on the Veteran's self-report because that clinician had not reviewed the Veteran's VA medical records.  However, the November 2017 VA examiner does not appear to consider the other psychiatric disorders of record, to include diagnoses from clinicians who did review the Veteran's VA medical records.  

In this regard, A March 2013 VA treatment report shows that a licensed psychologist diagnosed the Veteran with PTSD.  Additionally, VA treatment records, to include this particular record, list chronic PTSD as an active problem. 

Further, the Social Security Administration records received in December 2013 contain a September 2009 psychiatric review report.  The report notes the mental health and research evidence dating back to February 2008 that details ongoing PTSD and depressive symptomology.  The September 2009 clinician noted the Veteran's diagnoses of major depressive disorder and PTSD and although he found discrepancies regarding the Veteran's reported activities, he determined that the totality of the evidence supports the assessment of major depressive disorder and PTSD.  

Additionally, VA treatment records dated in 2004 and 2005 also contain diagnoses of PTSD.  Although this period is before the current appeal period, the Board notes the diagnoses as these records show that the Veteran has been diagnosed with PTSD both before and after the November 2017 VA examination, and corroborate the reported lengthy treatment of such.  

All psychiatric disorders diagnosed during the appeal period must be considered and discussed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).
Therefore, upon remand, a VA addendum opinion should be obtained to determine the nature and etiology of his acquired psychiatric disability.  

In light of the remand, obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, return the claims file to the VA examiner that provided the November 2017 VA examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?  

In providing this opinion, the examiner should address the diagnoses already of record, including depressive disorder, bipolar disorder, PTSD and anxiety.  The examiner is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered acquired psychiatric diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

A rationale for all opinions offered should be provided. If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




